Citation Nr: 0127696	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  99-01 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include attention deficit disorder, alcohol and 
polysubstance dependence, cocaine induced psychotic disorder 
disruptive behavior disorder, personality disorder with 
borderline narcissistic avoidant and obsessive-compulsive 
characteristic combined with schizotypo symptomatology.

2.  Entitlement to service connection for a left knee 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision of the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied claims of 
service connection for a psychiatric disorder, to include 
attention deficit disorder, alcohol and polysubstance 
dependence, cocaine induced psychotic disorder disruptive 
behavior disorder, personality disorder with borderline 
narcissistic avoidant and obsessive-compulsive characteristic 
combined with schizotypo symptomatology (hereinafter a 
"psychiatric disorder") and a left knee disorder.  In 
November 1999, the Board remanded the veteran's appeal to 
provide the veteran the opportunity to appear at a requested 
hearing before a traveling member of the Board.  However, 
while the veteran was thereafter scheduled for a hearing, he 
failed to report.


REMAND

The veteran and his representative contend that the veteran 
currently has a psychiatric disorder and left knee disorder 
that were the result of disease or injury incurred while in 
military service.  It is also requested that the veteran be 
afforded the benefit of the doubt.

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revises section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(a)(1), (d) (West 
Supp. 2001).  In light of the changes implemented by the 
VCAA, the Board finds that, even though the RO notified the 
veteran of the substance of the VCAA in a June 2001 letter, a 
remand is still required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).

Initially, the Board notes that a review of the record on 
appeal shows that the veteran reported receiving nonjudicial 
punishment in service as well as being discharged early for 
inadaptability.  Service medical records indicate that the 
veteran admitted to amphetamine use.  Administrative service 
medical records pertaining to the veteran's early discharge 
and nonjudicial punishments would be useful in adjudicating 
this claim.  The record also reveals that the veteran 
received treatment at the Good Hope Center in 1993 and 1994, 
the Providence VA medical center (VAMC) from 1994 to 2001 
(including a number of psychiatric hospitalizations), 
attended private counseling with Jayne Kurkjian, Ph.D., and 
Will Ramsey, BSW-AT, in 1994, and was admitted to a "SSTAR of 
Rhode Island's Newport Facility" in 1996.  Moreover, a May 
1997 VA treatment record indicated that the veteran was in 
receipt of Social Security Administration (SSA) benefits and 
was applying for supplemental benefits.  While the RO has 
obtained voluminous VA treatment records, dated from August 
1996 to May 2001, as well as July 1996 and March 1997 
psychiatric evaluations from Drs. Bruno Frank and Leah Oseas 
Cullen, respectively, the RO has not made a request for 
copies of all of the veteran's medical records from all of 
the above sources.

In light of the changes implemented by the VCAA, because VA 
adjudicators are deemed to have constructive notice of VA 
records, and because VA has a duty to attempt to secure all 
records of the SSA, the Board finds that a remand to obtain 
the above records is required to comply with its duty to 
assist.  38 U.S.C.A. § 5103A (West Supp. 2001); Also see Bell 
v. Derwinski, 2 Vet. App. 611 (1992); Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992).

The RO is advised that, as regards requests for records held 
by VA and any other Federal entity (including SSA), the VCAA 
requires that VA continue to attempt to obtain such records 
unless it is documented that the records don't exist, or that 
further efforts would be futile.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001)).  The veteran is also advised that he may 
submit additional service medical records, lay statements by 
former service members who have knowledge of his claimed in-
service treatment for either a psychiatric disorder or a left 
knee disorder, and pertinent medical records, in particular 
any medical records dated soon after his separation from 
service.  38 U.S.C.A. § 5103 (West Supp. 2001). 

As to the veteran's claim of service connection for a 
psychiatric disorder, the Board notes that the current record 
shows the veteran's post-service complaints and/or treatment 
for psychiatric disorders variously diagnosed as attention 
deficit disorder, alcohol and polysubstance dependence, 
cocaine induced psychotic disorder disruptive behavior 
disorder, personality disorder with borderline narcissistic 
avoidant, obsessive-compulsive characteristic combined with 
schizotypo symptomatology, and a bipolar disorder.  The 
veteran is advised that to the extent that any diagnosed 
psychiatric disorder is classified as a personality disorder 
or a congenital or developmental disorder, the regulations 
provide that such conditions are not disabilities for which 
service connection may be granted.  38 C.F.R. § 3.303 (2001).  
Likewise, under the current law, service connection and 
disability compensation for alcohol or drug abuse is 
prohibited.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001).  

In adjudicating this claim, the RO must also take into 
account the Court's holding in Colvin v. Derwinski 
1 Vet. App. 171 (1991) to the effect that VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions.  Colvin, at 175.  
Therefore, on Remand, the correct characterization of 
attention deficit disorder and disruptive behavior disorder 
should be determined by medical personnel; that is, are these 
disorders congenital or developmental in origin.

As to the claim of service connection for a left knee 
disorder, the Board notes that the record is devoid of 
evidence of an in-service left knee injury or medical 
evidence of a current left knee disorder.  See private and/or 
VA treatment records, dated from July 1996 to May 2001.  
Accordingly, the Board finds that only if the veteran submits 
competent medical evidence of a current left knee disorder, 
evidence of an in-service injury, and evidence associating 
the current left knee disorder to military service, should a 
medical examination be ordered to determine the date of onset 
of that left knee disorder and its etiology.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).

Given the veteran's history of failing to apprise the RO of 
his current address and failing to show for personal 
hearings, the veteran is advised that the Court has indicated 
that "[t]he duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran 
desires help with his claims, he must cooperate with VA's 
efforts to assist him, to include reporting for scheduled 
examinations and apprising VA of his current address.  Id.  
Moreover, the veteran is hereby advised that failure to 
report to any such scheduled examination, without good cause, 
will result in his claim being decided based on the existing 
evidence of record.  See 38 C.F.R. § 3.655 (2001).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  Id. 

The above-referenced requested actions are consistent with 
the duties imposed by the VCAA.  The Board emphasizes, 
however, that the fact that specific actions to be 
accomplished have been identified does not relieve the RO of 
the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA 
before adjudicating the claims on appeal.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
of 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should instruct the veteran to 
prepare a detailed list (names, complete 
addresses, dates) of all in-service and 
post-service, VA and non-VA, medical 
providers who have examined or treated 
him for psychiatric disorders, substance 
abuse disorders or left knee disorders.  
The RO should directly contact all 
identified medical providers and obtain 
copies of all relevant medical records 
that are not already on file.  In 
particular, the RO should attempt to 
obtain all service administrative and 
personnel records pertaining to the 
veteran's nonjudicial punishments, early 
discharge and treatment for substance 
abuse.  All records held at the Good Hope 
Center, the Providence VA medical center, 
and the "SSTAR of Rhode Island's Newport 
Facility" as well as any records 
maintained by Jayne Kurkjian, Ph.D., Will 
Ramsey, BSW-AT, and Drs. Bruno Frank and 
Leah Oseas Cullen should be obtained.  
The veteran should also be asked to 
submit any additional medical records he 
may have in his possession and to submit 
pertinent lay statements.  The RO must 
inform the veteran what evidence is 
needed to substantiate his claims, what 
evidence the VA will obtain, and what 
evidence he has to submit.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be noted in the veteran's claims file, 
and he and his representative so 
notified, consistent with the provisions 
of 38 U.S.C.A. § 5103A.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim(s) for 
benefits as well as any medical records 
held concerning those claim(s).  If the 
SSA records are not available, or the 
search for any such records otherwise 
yields negative results, that fact should 
be noted in the veteran's claims file, 
and he and his representative so 
notified, consistent with the provisions 
of 38 U.S.C.A. § 5103A.  The RO should 
also, with the veteran's permission, 
contact his attorney, Donna Nesselbush, 
whose address is of record and ask her to 
furnish any medical records in her 
possession concerning evaluation or 
treatment of the veteran for psychiatric 
complaints or substance abuse.

4.  As to the veteran's psychiatric 
disorder, the RO should schedule the 
veteran for a VA examination to determine 
the correct diagnoses of the veteran's 
current psychiatric disorders, the date 
of onset and their etiology.

The claims folder must be made available 
to the examining physician prior to the 
examination for a complete review.  
He/she must state in the examination 
report that the claims folder has been 
reviewed in connection with the 
examination.  All clinical findings 
should be reported in detail.  The 
physician should express an opinion as 
to:

I.  Whether the veteran has current 
psychiatric disorders, their date of 
onset and the correct diagnosis for 
all psychiatric disorders, if any, 
found.

II.  Whether any of the identified 
psychiatric conditions is properly 
classified as a congenital or 
developmental disability or a 
personality disorder.

III.  Whether it is at least as 
likely as not that any identified 
psychiatric disability, other than a 
congenital, developmental or 
personality disorder, had its onset 
in or is otherwise related to the 
veteran's military service.

IV.  Whether it is at least as 
likely as not that any diagnosed 
substance abuse disorder is primary 
in origin.

5.  As to the veteran's left knee 
disorder, if the RO determines that the 
record contains competent medical 
evidence of a current left knee disorder, 
evidence (lay or medical) of an in-
service injury, and evidence (lay or 
medical) of an association between the 
current left knee disorder to military 
service, it should schedule the veteran 
for a VA examination to determine the 
date of onset and etiology of the current 
left knee disorder.

The claims folder must be made available 
to the examining physician prior to the 
examination for a complete review.  
He/she must state in the examination 
report that the claims folder has been 
reviewed in connection with the 
examination.  All clinical findings 
should be reported in detail.  The 
physician should express an opinion as 
to:

I.  Whether the veteran has a 
current left knee disorder and the 
correct diagnosis for all left knee 
disorders, if any, found.

II.  Whether it is at least as 
likely as not (50/50) that the 
current left knee disorder had its 
onset in military service or is 
otherwise related to such service.  

III.  Whether there is objective 
medical evidence of left knee 
arthritis and whether it was 
manifested within one year 
postservice; and, if so, the 
manifestations and severity thereof 
should be described.  

6.  If the veteran does not report to the 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) sent to him concerning such 
examination, to include the date and time 
of the examination and the address to 
which sent.  38 C.F.R. § 3.655 (2001).

7.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Moreover, 

8.  After ensuring that the above actions 
have been completed, the RO should review 
the claims for service connection for a 
psychiatric disorder and a left knee 
disorder.  If any of the claims are 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.  If 
the veteran should fail to report for any 
of the examinations without good cause, 
the supplemental statement of the case 
should specifically refer to the 
provisions of 38 C.F.R. § 3.655 (2001) 
and their effect on the veteran's claims.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


